Citation Nr: 1606745
Decision Date: 10/27/14	Archive Date: 04/01/16

Citation Nr: 1606745	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-04 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an extraschedular evaluation for the Veteran's service-connected bipolar disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1975 to June 1976, from December 1977 to June 1980, and from May 1981 to December 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board denied entitlement to an extraschedular evaluation for the Veteran's service-connected bipolar disorder in an October 2014 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and based on a May 2015 Joint Motion for Partial Remand (Joint Motion) the Court remanded this issue in May 2015 to the Board.  


VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or her representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  In an October 2014 decision, the Board, in part, concluded that referral of the Veteran's bipolar disorder claim for extraschedular consideration was not warranted.  38 C.F.R. § 3.321(b)(1)(2015).  Subsequently, the Veteran appealed this decision to the Court.  In a May 2015 Order, based on the Joint Motion, the Court remanded that portion of the Board's October 2014 decision which addressed the issue of entitlement to an extraschedular evaluation for the Veteran's service-connected bipolar disorder in accordance with the Joint Motion.  Accordingly, that portion of the Board's October 2014 decision that denied entitlement to an extraschedular evaluation for the Veteran's service-connected bipolar disorder is vacated and a new decision will be entered as if that part of the October 2014 decision had never been issued.


REMAND

In July 2015, the RO issued a rating decision granting the Veteran's claim of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) due to service-connected disabilities based upon additional evidence added to the record.  Although this evidence was obtained in conjunction with the Veteran's claim for TDIU, the Veteran's representative argued in the Joint Motion that such evidence impacts the Veteran's claim for entitlement to an extraschedular evaluation for the Veteran's service-connected bipolar disorder.  Brambley v. Principi, 17 Vet. App. 20 (2003).  Accordingly, the issue of entitlement to an extraschedular evaluation for the Veteran's service-connected bipolar disorder must be remanded to the RO to issue a supplemental statement of the case considering this issue in light of the additional evidence obtained, to include additional VA treatment records and an examination conducted in June 2015.  The RO must determine whether the Veteran's claim seeking an extraschedular evaluation for the Veteran's service-connected bipolar disorder warrants referral to the Under Secretary for Benefits or the Director, Compensation Service.

Accordingly, the case is remanded for the following action:

In light of the additional evidence received which was considered in the July 2015 grant of the Veteran's claim entitlement to TDIU, the RO must determine whether referral for an extraschedular evaluation of the Veteran's service-connected bipolar disorder is warranted.  If the benefit sought on appeal is not granted in full, the RO must issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  


No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Citation Nr: 1447563	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  13-04 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for bipolar disorder.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to June 1976, from December 1977 to June 1980, and from May 1981 to December 1988.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).

The issue of entitlement total disability rating based upon individual unemployability (TDIU) is addressed in the remand portion of the decision below.


FINDING OF FACT

Throughout the appeal period, the Veteran's bipolar disorder has been manifested by depressed mood, anxiety, flattened affect, infrequent hallucinations, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, Global Assessment of Functioning (GAF) scores ranging from 48 to 70, and occupational and social impairment with deficiencies in most areas.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's December 2010 letter advised the Veteran of the elements of the notice requirements.  Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also explained what type of information and evidence was needed to establish an increased disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).      

No further notice as to this claim is needed as the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, including the opportunity to present pertinent evidence.  See Quartuccio, 16 Vet. App. at 187; see also Bernard, 4 Vet. App. at 394; Dingess/Hartman, 19 Vet. App. at 473.  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's service and post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In August 2011 and December 2012, the RO provided the Veteran with VA examinations to determine the severity of her bipolar disorder.  The VA examiners who conducted each evaluation interviewed and thoroughly examined the Veteran, reviewed the medical evidence of record, and provided sound rationale for the conclusions reached in their examination reports.  The examiners also appropriately addressed the objective findings relevant to the Veteran's bipolar disorder, as well as the functional impact of the disability upon ordinary conditions of daily life and work.  The Board finds that these examinations were adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has neither advanced an argument that any of the VA examinations of record were deficient in any respect, nor that she was prejudiced thereby.  Id.  

There is no indication that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Disability Evaluation for Bipolar Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

The Veteran is seeking an evaluation in excess of 70 percent for her service-connected bipolar disorder.  Under 38 C.F.R. § 4.130, Diagnostic Code 9432, a 70 percent rating is warranted when there is evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2014).  

A maximum rating of 100 percent is only warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; the veteran's intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.

Throughout the appeal period, the Veteran received medical treatment on numerous occasions for her service-connected bipolar disorder.  Her VA treatment records from November 1997 through January 2013 reveal that her bipolar disorder was manifested primarily by anxiety and depression, anger and irritability, paranoia, infrequent hallucinations, and sleep problems.  She was consistently found to be well-groomed; her affect was deemed to be broad and appropriate to context; and she denied any suicidal/homicidal ideation.  Her GAF scores ranged from 48 to 70.

In November 2006, the Veteran was afforded a VA mental disorders evaluation.  The VA examiner reported that the Veteran's bipolar disorder was manifested by moderate to severe occupational and social impairment; tangential thought processes; depressed mood and irritability; decreased concentration; and reduced reliability and productivity.  The examiner found the Veteran to be competent and indicated that her symptoms appeared to have remained the same since she was seen in the past.  The examiner also determined that the Veteran's bipolar disorder was not totally disabling and would only cause moderate to moderate-severe occupational and social impairment.

In May 2011, the Veteran filed her claim for an increased evaluation for her service-connected bipolar disorder.  Subsequently, the Veteran underwent a VA examination for mental disorders to assess the severity of her service-connected bipolar disorder.  

During her August 2011examination, the Veteran was found to be clean, neatly groomed, and appropriately dressed.  The examiner also noted that her speech, mannerisms, and behaviors were unremarkable; that she was fully alert and oriented; and that she was cooperative.  Following a thorough examination of the Veteran, the examiner found that her bipolar disorder was primarily manifested by depressed mood; intermittently illogical, obscure, or irrelevant speech; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Moreover, the examiner indicated that the Veteran's bipolar disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner concluded that "the [V]eteran continues to present with symptoms of [b]ipolar [d]isorder with the intensity and frequency of symptoms being essentially unchanged from that described in the C&P exam dated 11/09/06."  A GAF score of 60 was assigned.
In December 2012, the Veteran underwent another VA examination for mental disorders.  During the examination, the VA examiner noted that the Veteran was cooperative and pleasant and that her attention, concentration, insight, and judgment were intact.  The examiner found that the Veteran's bipolar disorder was manifested by depressed mood, anxiety, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner also found occupational and social impairment with reduced reliability and productivity.  Finally, the examiner indicated that the Veteran's symptoms were "moderate" and assigned a GAF score of 60.

The objective evidence of record reveals that the Veteran's bipolar disorder has a moderate functional impact on her ability establish and maintain work and social relationships.  Throughout the appeal period, the Veteran's bipolar disorder was manifested by depressed mood, anxiety, flattened affect, disturbances of motivation and mood, infrequent hallucinations, difficulty in establishing and maintaining effective work and social relationships, and occupational and social impairment with reduced reliability and productivity.  Moreover, both the August 2011 and December 2012 VA examiners assigned GAF scores of 60.  Under DSM-IV, a GAF score in the 51 to 60 range is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 46-7.

Manifestations of the Veteran's service-connected disability are adequately compensated by the 70 percent evaluation assigned.  In particular, the August 2011 VA examiner found that the Veteran's bipolar disorder symptoms were essentially unchanged from those described in a November 2006 examination report which provided the basis for the RO awarding an increased rating of 70 percent disabling, effective November 18, 1997.  Likewise, the December 2012 VA examiner found that the Veteran's symptomatology was essentially unchanged since the November 2006 VA examination, which found her bipolar disorder to be not totally disabling and would only have moderate to moderate-severe implications for maintaining gainful employment.  Thus, a 70 percent evaluation is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9432.  

The Board has considered whether the Veteran is entitled to an increased disability evaluation beyond 70 percent for any part of the rating period on appeal.  However, a 100 percent evaluation for the Veteran's service-connected bipolar disorder is not warranted because the evidence of record does not establish symptomatology analogous to obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; grossly impaired thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting herself or others; intermittent inability to perform activities associated with daily living (including maintaining personal hygiene); disorientation as to time or place; or memory loss for names of close relatives, own occupation, or own name.  While the August 2011 and December 2012 VA examiners noted that the Veteran had limitations in social and occupational functioning due to her bipolar disorder, neither examiner found the Veteran to demonstrate total occupational or social impairment or gross deficiencies in judgment or thought processes.  See 38 C.F.R. § 4.130, Diagnostic Code 9432.

The Board has also considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Throughout the appeal period, the Veteran's bipolar disorder has been manifested by depressed mood, anxiety, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, infrequent hallucinations, GAF scores ranging from 48 to 70, and occupational and social impairment with deficiencies in most areas.  When comparing the disability picture of the Veteran's bipolar disorder with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 70 percent disability rating found in Diagnostic Code 9432.  Ratings in excess of this percentage are provided for certain manifestations of the service-connected bipolar disorder, but the evidence of record does not demonstrate that such manifestations have been present in this case.  The criteria for the assigned rating reasonably describes the Veteran's disability level and symptomatology.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.  Id.

Lastly, the 70 percent evaluation assigned represents the greatest degree of impairment shown throughout the appeal period.  Consideration has been given to assigning staged ratings; however, at no time during the period in question has the Veteran's service-connected bipolar disorder warranted more than the presently assigned rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Based on the foregoing, the Board concludes that an evaluation in excess of 70 percent is not warranted for the Veteran's service-connected bipolar disorder.  See 38 C.F.R. § 4.130, Diagnostic Code 9432.  In reaching this decision, the Board considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An evaluation in excess of 70 percent for bipolar disorder is denied.





REMAND

The Veteran is seeking entitlement to a TDIU due to his service-connected disabilities.  A TDIU is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to obtain or maintain a substantially gainful employment.  "Substantially gainful employment" is employment that "is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  In determining whether the Veteran is unemployable, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

Under 38 C.F.R. § 4.16(a), a TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Service connection is currently in effect for bipolar disorder, rated 70 percent disabling; residuals of a status post partial hysterectomy for cervical cancer, rated 30 percent disabling; and a scar status post removal of a right (dominant) wrist ganglion cyst, rated noncompensably disabling.  This results in a combined disability rating of 80 percent, effective from November 1997.  Accordingly, the Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a).

In December 2012, the Veteran underwent a VA examination for mental disorders.  Following examination of the Veteran, the VA examiner opined that it was "less likely as not [that] the Veteran's service-connected bipolar disorder, in and of itself, would make it impossible for the average person to secure and maintain substantially gainful employment."  

In September 2014, the Veteran appeared at a hearing before the Board where she provided testimony that the last time she was employed full-time was approximately ten years ago.  She further indicated that she has been unable to obtain or maintain any type of substantially gainful employment because of her service-connected bipolar disorder.  

Based on the Veteran's testimony, the Board finds the December 2012 VA examiner's opinion to be inadequate.  See Barr, 21 Vet. App.  at 311.  Specifically, it fails to address whether this particular Veteran is unemployable as a result of her service-connected disabilities.  Moreover, it appears that the VA examiner did not consider whether this particular Veteran is unemployable in other positions despite her level of education, special training, and previous work experience.

Under these circumstances, the RO must attempt to locate any available updated treatment records and then obtain an appropriate examination to determine the functional impact of the Veteran's service-connected disabilities, as a whole, that would prevent her from obtaining or maintaining employment.  See 38 C.F.R. § 3.159(c)(4)(i); Barr, 21 Vet. App.  at 311; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is remanded for the following actions:

1.  The RO must ask the Veteran to identify all VA and non-VA medical care providers who have treated her for her service-connected disabilities during the course of this appeal.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  Thereafter, the RO must obtain an appropriate examination to assess the Veteran's employability with respect to her service-connected disabilities and to determine whether these disabilities prevent her from obtaining or maintaining substantially gainful employment.

Based on a review of the Veteran's entire claims file, and taking into consideration the Veteran's level of education and work experience, as well as her lay statements and testimony regarding the functional impact of her bipolar disorder, the examiner must indicate whether the Veteran's service-connected disabilities, especially her bipolar disorder, make this particular Veteran unemployable (i.e., unable to obtain and maintain substantially gainful employment).

The claims file must be made available to and reviewed by the examiner in conjunction with rendering the opinion.  All pertinent symptomatology and clinical findings must be discussed in detail.  This opinion must be provided without consideration of her nonservice-connected disabilities or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to her last known address and not returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the claim for entitlement to a total rating for compensation purposes based upon individual unemployability.  

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



